 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                  )      Case №: 2:11-cr-00356-KJM
                                                )
 9                   Plaintiff,                 )
                                                )                    ORDER
10           vs.                                )               APPOINTING COUNSEL
                                                )
11   SERGIO MENDEZ,                             )
                                                )
12                   Defendant.                 )
                                                )
13
14          The court relieved Ms. Radekin on July, 22, 2019. The Federal Defender has determined
15   it has a conflict and cannot represent this client. Benjamin P. Ramos is hereby appointed
16   effective July 31, 2019, the date the Office of the Federal Defender contacted him.
17          APPOINTED COUNSEL IS ORDERED TO RETAIN THE SIGNED FINANCIAL AFFIDAVIT
18   SUPPORTING APPOINTMENT.

19   DATED: August 5, 2019.
20
21
                                                    UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
